In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00080-CR



           JUDDSON MALONEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1524589




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION
          On April 10, 2018, Juddson Maloney was adjudicated guilty of the offense of indecency

with a child by sexual contact and was sentenced to thirteen years’ incarceration. On May 9, 2018,

Maloney timely filed his notice of appeal from the April 10 judgment.                  The trial court’s

certification of defendant’s right of appeal, however, indicates that Maloney has waived his right

of appeal. That certification is supported by an express, written waiver of Maloney’s right of

appeal.

          Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure, this Court must

dismiss an appeal if, as in this case, the trial court’s certification indicates that there is no right of

appeal or that the right of appeal has been waived. See TEX. R. APP. P. 25.2(d).

          By letter dated June 13, 2018, we notified Maloney of this potential defect in our

jurisdiction and afforded him the opportunity to respond. Maloney did not respond to our

jurisdictional defect letter.

          Because the trial court certified that Maloney has no right of appeal due to waiver, and

because that certification is supported by Maloney’s express, written waiver of his right of appeal,

Maloney has no right of appeal.

          Consequently, we dismiss the appeal for want of jurisdiction.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         July 5, 2018
Date Decided:           July 6, 2018

Do Not Publish
                                                    2